Title: To Thomas Jefferson from John M. Pintard, 23 July 1793
From: Pintard, John Marsden
To: Jefferson, Thomas


Madeira, 23 July 1793. The foregoing is a copy of his 4 July letter, since which a vessel arrived here that left Lisbon on the 9th, at which time there was no news of war between France and Portugal. Although lacking official news of such a war, a few weeks ago the governor detained here a French Indiaman bound from Mauritius to Toulon that had put into Porto Santo upon hearing that England and Spain were at war with France, imprisoned the captain, crew, and passengers, and lodged the cargo in the customhouse here. Several English ships, however, brought news that such a war had been reported when they left England, and a British frigate arrived in May with a Portuguese brig that had been captured by a French privateer from Nantes, the Dutch property aboard on its way to Holland from Oporto being assigned by the prize master as the reason for the seizure. In response to a plea by the Indiaman’s captain, he requested the governor to release the ship, crew, passengers, and cargo, but the governor refused until instructions arrived from Lisbon; as a result, he has agreed to act as attorney for the captain and the ship’s owners, and since the cargo is worth £80,000 sterling he should earn a very handsome commission if the ship is released. This arrangement earned the wrath of the intendant of the customhouse, whose father-in-law is a Portuguese merchant who used to transact most French business here; certain of war, they ignored the Indiaman until after word came from Lisbon that France was not at war with Portugal, when they offered their services and were declined. As a result, under the intendant’s influence, the governor doubled the guard on the French, forbidding any communication with them, and has refused until he hears from Lisbon to grant clearance papers for a ship he had chartered for Bordeaux, being convinced by the intendant that the ship, for which he is paying £65 sterling a month, was chartered by the Frenchmen to bring news of their imprisonment to Bordeaux, even though he actually chartered it to take advantage of news from Joseph Fenwick about the high freights that American ships could fetch there. He has written to Humphreys about this and wishes to know if the governor should pay him demurrage for the ship. He also wishes to know if he can serve as French consul here while holding his American consular office. If he can, he asks TJ to recommend him to Genet. The lack of news from Lisbon about the combined armies suggests that they have received a check. He encloses a statement by the French captain and his officers, which they ask to be shown to Genet, and a list of ships for the last six months.
